Title: To James Madison from James Maury, 21 August 1789
From: Maury, James
To: Madison, James


Dr Sir,
Liverpool 21 Augt. 89
I am long without any of your much respected favors in the letter way. You have been so obliging as to consign me some Tobo by the Cyrus & Venus which have been landed, but are not sold. Our Staple Commodity is much lowered in Value in almost every European Market, owing to the unusual Abundance of last Crop joined to as unusual meaness of quality. Yours is of the better Sorts, yet far inferior to last year’s Crop; & those by the Cyrus were shipped rather too early. In future be pleased to give preference to opportunities which offer the Summer or spring after Growth. I was til very lately unacquainted with this point, which is more material than I expected at this Market.
Your Bill in favor Alexr White for £90 is honored. On any future Similar occasion I will be obl[i]ged to you to have the draft accompanied by a Letter of advice.
I congratulate you on the Regeneration wch. goes on so wonderfully in France. The packett accompanying these, I expect may give you some Fresh Information on this Interesting Subject. I am with great Respect & Regard dr Sir your most obt Sert
James Maury
